 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, CIO. Case No. 10-CA-1381.April 15, 1953DECISION AND ORDEROn January 29, 1953, Trial Examiner Max M. Goldmanissued his Intermediate Report in the above-entitled pro-ceedings, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.'The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions, briefs,and the entire record in this case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Armourand Company, Orlando, Florida, its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from:(a)Discouragingmembership in the United PackinghouseWorkers of America, CIO, or any other labor organization ofits employees, by discriminating in regardto the hire or tenureof their employment or any term or condition of employment.(b) Interrogating employees as to their union interest,sympathies, activities, the identity of a union representative, orthe Union's activities, informing employees that an effort wasbeing made to determine the identity of the instigator of theUnion, threatening a reduction in working hours in the event ofunion organization, or in any other manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, to joinor assist the aforesaid or any other labor organizations, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, torefrain from any or all of such activity except to the extentthat such rights may be affected by an agreement requiring'The Respondent's request for oral argument isherebydenied because the record, includingthe exceptions and briefs, in our opinion,adequately presents the issues and the positions ofthe parties.2 Pursuant to the provisions of Section 3 (b) of the Naiional Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Styles and Peterson].104 NLRB No. 15. ARMOUR ANDCOMPANY93membership in a labor organization as a conditionof employ-ment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Offer Robert L. Owens immediate and full reinstatementto his former or substantially equivalent position with prej-udice to his seniority or other rights and privileges, and makehim whole in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b) Upon request make available to the Board or its agents,for examination and copying, all payroll records, social-secu-ritypayment records, timecards, personnel records andreports, and all other records necessary to analyze the a-mounts due under the terms of this Order.(c)Post at its branch house at Orlando, Florida, copies ofthe notice attached to the Intermediate Report as an appendix. 3Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region, shall, after being duly signed by theRespondent's authorized representative, be posted by theRespondent immediately upon receipt thereof, and be main-tained by it for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.3This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner"in the caption, the words"A Decision and Order".In the event that thisOrder is enforced by decree of United States Court of Appeals,there shall be substituted forthe words "Pursuant toa Decision and Order" the words "Pursuant to a Decree of theUnitedStates Court of Appeals,Enforcing and Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed by United Packinghouse Workers of America, CIO, herein called theUnion, the General Counsel, by the Regional Director for the Tenth Region (Atlanta, Georgia),of the National Labor Relations Board,herein called the Board,issued his complaint datedApril 3, 1952, against Armour and Company, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the Labor Management Relations Act of1947, 61 Stat 136, herein called the Act Copies of the complaint and the charge together withnotice of the hearing were duly served upon the partiesWithrespect to unfair labor practices the complaint alleges that the Respondent beginningabout August 1, 1951, has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act and has engaged in discrimination byterminating the employment of Robert L. Owens on or about August 17, 1951 The Respondent'sanswer denies the commission of any unfair labor practicesPursuant to notice a hearing was held on November 3, 1952, at Orlando, Florida, before theundersigned, the Trial Examiner designated by the Chief Trial Examiner The charging partyappeared through its representative and the General Counsel and the Respondent were repre-sented by counsel Full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidencebearingon the issues, was afforded the parties. The parties did not 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent oral argumentatthe close of the testimony nor did they file briefs with theundersigned.Upon the entire record in the case, and from his observation of the witnesses, the under-signed makesthe followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, maintains its principaloffice and place of businessatChicago, Illinois, and is engaged in the operation of meatpacking plants, meat-distributinghouses, and related enterprises throughout the United States, including a branch house atOrlando, Florida, where it prepares and distributes meat products In the conduct of its branchhouse at Orlando, the only operation involved in this proceeding,the Respondent uses annuallymaterials valued in excess of $500,000, of which more than 90 percent has been purchased,transported, and delivered from and through States of the United States other than the State ofFlorida. In the operation of this branch house, the Respondent has processed, sold, and dis-tributedproducts valued in excess of $500,000 annually within the State of Florida Theundersigned finds that the Respondent is engaged in commerce within the meaning of the ActII.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, CIO,is a labor organization admitting to member-ship employees of the RespondentIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1The eventsOrganization on behalf of the Union at the Respondent's Orlando branch house which em-ploys about 25 or 30 persons first started in August 1951 The activities were under theleadership of Robert L. Owens, who is alleged by the General Counsel to have been dis-criminatorily discharged. Owens spoke about the Union to fellow employees at the plant as hecame into contact with them. On Tuesday, August 7, Owens notified some of the employees atthe plant that there was to be a meeting that night at Lake Lorna Doone. In conducting thismeetingOwens stated that he had been in the Union before and explained how the Unionfunctioned and answered questions put to him by the men. The next night, Wednesday, August8, a meeting was held at a hotel in town On this occasion, in addition to Owens, two repre-sentatives of the Union were present and spoke in favor of the UnionOn Saturday, August 11, the Respondent received notification from the Union asserting ma-jority status and requesting recognition and bargainingDuring the following week whichpreceded Owens' discharge on August 17, the Respondent sought to find out who was interestedin the Union and who was its instigator.Thus during that week, according to the credible testimony of James Sweat, Otis Pace, whowas in charge of the branch house during the night shift, questioned Sweat whether he had beenapproached by the union representative and Sweat replied that he had Pace inquired what therepresentative looked like and also what Sweat thought of the Union. Sweat gave Pace somedescription of the organizers, stated that he did not think too much about it because he had awife and children,and asked why the inquiries were being made Pace stated that the branchhouse manager,William F.Vassar,had been informed that organization was being attempted.Sweat asked what Vassar thought about the Union, and Pace replied that Vassar did not saymuch about it but that they weretryingto find out for him who got the Union started.' Further,according to Sweat's credible testimony, the beef department head, George W Daniel, alsodeclared to Sweat that he had heard that the employees were trying to get the Union started.Sweat explained toDaniel that he did not know too much about it Daniel asked Sweat to describethe union organizer and Sweat, while disclaiming a union interest because of family respon-iPace at first admitted only that he had idle conversation with employees about the Unionand denied questioning employees about the Union. Thereafter Pace admitted that when theorganizing was goingon he had questioned employee Roy Cadwell as to whether he had beenapproached about joining the Union. ARMOUR AND COMPANY95sibilities,gave Daniel the organizer's name and some description of him.2 Daniel also,according to Owens' credible testimony, during the morning of Friday, August 17, approachedemployees Tom Shaw, Morris Williams, and Owens while theywere standing in a group andinquired if they knew anything about the Union Shaw and Williams stated that they did not knowanything about it and left. Daniel then asked Owens what connection he had with the Union andOwens replied that he did not have much to do with the Union Daniel inquired of Owens how heexpected the Union would help the employees Owens replied that the Union would help in thematter of job security 3 Later that day Owens was dischargedAt about the close of the next week employee William Miller applied for work and was hiredas a truckdriver to begin work the following Monday, August 27 According to Miller's credibletestimony, during his interview with Vassar, in the presence of Pace, Vassar asked Millerwhat he thought of the Union and Miller replied that if the employer treats the employee allright a union was not needed, but if the employer did not treat his employees well that is thetime to get a union.; During the first week of Miller's employment, according to his furthercredible testimony, Foreman John G Pratt stated to employee Carl Faulk in Miller's presenceas the trucks were being gassed that when the Union came in the employees wouldnever getthe hours they weregettingand all the Respondent had to do was to guarantee the employees36 hours a weeksOn September 19, the Respondent executed a consent-election agreement and an election washeld on October 3 A few days before the election, according to the credible testimony of em-ployee Lawrence Tanner, Pace approached him and asked him what he thought about the Unionand if he believed in unions Tanner replied that he believed in unions and learned about themwhen he had worked for a railroad and that that union was a fineorganization. 6The Union obtained a majority of the approximately 14 employees in the unit at the electionand was thereafter certified A contract between the Union and the Respondentwas thereafterexecuted2ConclusionsIt is accordingly found that by the following acts and conduct the Respondent violated Section8 (a) (1) of the Act- (1) Pace's (a) inquiry of certain employees as to whether they had beenapproached by the Union, (b) inquiry of an employee as to what the union representative lookedlike, (c)declaring to an employee that he was trying to find out for the plant superintendent whohad started the Union, and (d) inquiring of an employee what he thought about the Union and ifhe believed in unions; (2) Daniel's (a) inquiry of an employee as to union activities at the plant,(b) asking an employee to describe the union organizer, (c) inquiring of certain employees ifthey knew anything about the Union, (d) inquiring of an employee what connection he had withthe Union, (3) Vassar's inquiring of an employee as to what he thought about the Union, and (4)Pratt's threatening an employee that when the Union came in the employees would never getthe hours they were gettingB.The discriminationAs has been noted, Owens' discharge on August 17 is alleged to be discriminatory. Owenscame to the Respondent as an experienced beef boner.It takes about 6 months to develop a goodbeef boner and it is sometimes difficult to find an experienced man. At the time of his dischargeOwens had been employed by the Respondent for a little over a year.Branch House Manager Vassar, who ordered Owens' discharge, explained that the work whichOwens performed,beef boning,had fallen off because of the seasonal decline in the receipt of2 Daniel testified that he probably approached several employees about the Union, but hewas not asked to testify about the Sweat conversation specifically.3Daniel testified that hehad heard some rumors about the Union and that during the middleof a week asa matterof personal curiosity he asked Owens if he had been approached by theUnion and that Owens replied in the negative Neither Shaw nor Williamsappeared as awitness4Pace testified that he was present when Miller was hired but did not remember that thesubject of unions arose Vassar remembered only having discussions about the Union withthree of the employees, not including Miller. Vassar also gave a different version of thehiring5 Pratt denied having a conversation with Miller regarding the Union.Faulkwas not calledas a witness.6 Pace testified that he remembered talking to Tanner about the Union and who was trying toorganize the Union but that he could not remember anything else. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDboning cattle and that Owens was selected for discharge because he had been away from hisplace of work and engaged in conversations with employees in the egg room Concerning Owensengaging in conversations in the egg room, Vassar testified that he had seen Owens in the eggroom quite a few times over a period of 6 to 8 weeks and that there was not a week in thatperiod that he did not see Owens there Vassar testified further that in accordance with hispractice of not dealing with the employees directly he did not take the matter up with Owens butthat he talked with Owens' superior, Daniel, the beef department head, after the second time hesaw Owens in the egg room Ontwodifferent occasions, according to Vassar, he warned Danielof Owens' conduct of idling on the job and told Daniel to talk to Owens and if Owens did not gethimself straightened out he would be replaced Daniel stated on these or other occasions, ac-cording to Vassar, that Owens was a goodworker, but that his production was spasmodic. Thethird and last occasion when Vassar talked to Daniel about the matter was on Wednesday,August 15, when according to Vassar he found Owens in theegg roomat three different timesduring that day. Vassar continued that he then directed Daniel to discharge Owens at the endof the week on Friday, August 17, stating to Daniel that it seemed like Daniel was not going todo anything about the situation Vassar stated at the hearing that he did not find out from Danielwhether Daniel had warned Owens, and that he had not taken the matter up with Owens directlyduring the entire period Vassar at first testified that he had found other employees not as-signed to the egg room in the egg room besides Owens on different occasions, but that it hadnot occurred too often until then Vassar thereafter testified that he had not found others in theegg room until after the Owens episode and that then things started to-get so bad in the latterpart of August that he had to post a notice thereafter prohibitingnon-egg-room employeesfrom entering the egg room After Owens' discharge, Vassar continued, when everyone wasgoing to the egg room, he talked to individual employees aboutgoing to the eggroom too much,but he never laid off anyone except Owens for going to the egg room too much.The version on the discharge which Daniel gave was that about 2 months before Owens'discharge, Vassar told him that he, Vassar, wanted to let Owens go because he was not satis-fiedwith Owens' work and had found Owens in the egg room every time he went back there.Vassar, Daniel continued, talked to him about Owens 3 or 4 times and that he, Daniel, fullyintended to talk to Owens about it in order to try to get the matter straightened out but it was"lust one of those things" he never got around to doing. Daniel testified further that on Fridaymorning, August 17. Vassar told him that everytime he went down the hall he saw Owens in theegg room with some other employees, talking, and that hewas gettingsick and tired of it andinstructed him, Daniel, to let Owens go. Daniel discharged Owens that afternoon not giving himas the reason Vassar's complaints but insufficiency of boning cattle.? Daniel, who held theview that Owens was a good beef boner and who had a personal regard for Owens, also statedto Owens at the time of the discharge that if Owens could get by on part-time work until thewinter season he might be able to talk to Vassar and get Owens put back to work.According to Owens on the day of his discharge Daniel came to himstatingthat there wasbad news for Owens, that Vassar had got word that he had to cut expenses or lay someone off,and that Owens had been selected for layoff. Owens testified further that he asked Daniel whyhe was selected and Daniel replied that he did not know. Owens then inquired whether he wasneeded and Daniel replied that he was needed. According to Owens he told Daniel that heunderstood that there was a truckdriver's job vacant and asked Daniel if he would inquire ofVassar whether he could have that job Daniel left, went into the office, and returnedstatingthat there was not a vacancy and that he would have to lay Owens off.8 Owens also testified thathe generally went to the egg room about once in the morning.From about early 1950, when the sales in the beef department were built up, until Owens'discharge, the Respondent had operated the department with more than one beef boner. For aperiod of several months after Owens' discharge, the Respondent did not hire a beef boner.An employee whom Owens had trained continued to work as a beef boner after Owens' dis-chargeThe undersigned is convinced from the record that there was a marked decline incattle receipts at about the time of Owens' discharge.There remains for determination whether Owens' union activity was the cause for his dis-charge The Respondent through Vassar explains that when a reduction in force was indicated,Owens, the man who was idling on the job, that is talkingin the eggroom, was selected forthe discharge. Undoubtedly, in view of Owens' union interests and a decline in beef boning7 Daniel testified further that about that time cattle receipts had fallen off substantially andhe thought that the boners had not been working their full 40 hours.8 The record also shows, as had already been noted in Miller's testimony, that there was avacancy for a truckdriver during the week following Owens' discharge. It is also clear that,to the Respondent's knowledge, truck driving was within Owens' immediate employmentexperience. ARMOUR AND COMPANY97work, the amount of time Owens actually spent in the egg room,is somewhere between Owens'version and Vassar's version.Itappears also, however,that Vassar exaggerated the sig-nificance of the egg-room incidents.For example,Vassar testified that after the second timehe saw Owens in the egg room he told Daniel that Owens would be replaced if Owens did notcease going to the egg room.It appears also that at no time did Vassar speak to Owens eventhough Vassar had concluded that Daniel had not done anything about the matter In addition,afterOwens'discharge,talking in the egg room,according to Vassar,became a seriousproblem involving many employees Yet, although Vassar had already used discharge as thepenalty in the Owens case and although he spoke to these employees directly without apparentsuccess, no one was discharged.Vassar merely resorted to posting a notice and it does notappear that any disciplinary action was taken as to these employees.Moreover,if, as Vassartestified,Vassar had warned Daniel on several occasions that Owens would have to cease hisconduct or be replaced, Daniel, who testified that he had a personal regard for Owens, did notappraise the situation as being serious for he admittedly never took the matter up with Owensexplaininghis inaction merely as "lust one of those things." Consistent also with Daniel'sappraisal of the warnings. if theyoccurred,as not be...g serious,was Daniel's suggestion toOwens of part-time work until the winter season after Vassar had directed Daniel to dischargeOwens.The General Counsel has shown through a threat and many inquiries an antiunion animus onthe part of the Respondent and further that the Respondent was seeking to determine the identityof the union instigator. When Daniel asked Owens and the other two employees if they knewanything about the Union, the other employees denied any knowledge about the Union and leftOwens with Daniel. Daniel then asked Owens what connection he had with the Union and Owensstated his views. The Respondent having thus found Owens to be a prounion employee rid itselfof him later the same day. It is accordingly found that the egg-room matter was not a factorbringing about Owens' discharge and that Owens was discharged because of his union activityin violation of Section 8 (a) (3) of the ActIn making the findings herein of violations of Section 8 (a) (1) and also a violation of Section8 (a) (3) of the Act, the undersigned has taken into consideration the testimony of Claude FHutchison, the district manager of the territory which includes the Orlando branch house, tothe effect that the Respondent has a policy of neutrality and that it would not sign a closed-shopcontractAs has been seen, the Respondent's policy has not been followed locally at the branchhouse. It appears, moreover, that Pace testified that he did not recall making any statement toemployeesregardingthe Respondent's policy, Daniel testified that he knew the Respondent'spolicy, but that he guessed that in conversations with employees the trend of the conversationswas probably away from the Union, and Vassar testified that he informed three employees ofthe Respondent's policy of neutrality.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section 1, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices within the meaningof the Act, it will be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Ithas been found that beginning August 17, 1951,the Respondent discriminated againstRobert L. Owens and it will therefore be recommended that the Respondent be ordered to offerOwens immediate and full reinstatement to his former or substantially equivalent position 9without prejudice to his seniority or other rights and privileges and make him whole for anyloss of pay suffered by him as a result of the discrimination, by payment to him a sum ofmoney equal to the amount he would have earned from August 17, 1951, the date of the discrimi-nation,to the date of the offer of reinstatement less his net earnings 10 to be computed on aquarterly basis in a manner established by the Board in F. W. Woolworth Company, 90 NLRB289.Earningsin one particular quarter shall have no effect upon the back-pay liability for9The Chase National Bankof the Cityof New York, San Juan,Puerto Rico,Branch, 65NLRB 827.to Crossett Lumber Company,8 NLRB 440;Republic Steel Corporationv.N. L R.B., 311U.S. 7. 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDany other such period. It will be also recommended that the Respondent make available to theBoard, upon request, payroll and other records to facilitate the checking of the amounts dueThe Respondent's infractions of Section 8 (a) (1) and 8 (a) (3) of the Act, herein found, dis-close a fixed purpose to defeat self-organizationand its objectives. Because of the Respondent'sunlawful conduct and its underlying purposes, the undersigned is persuaded that the unfairlabor practices found are related to the other unfair labor practices prqscribed by the Act, andthat the danger of their commission in the future is to be anticipated from the course of theRespondent's conduct in the past. The preventative purposes of the Act will be thwarted unlessthe remedial order is coextensive with the threat. In order, therefore, to make effective theinterdependent guaranteesof Section 7, to preventa recurrenceof unfair labor practices, andthus to effectuate the policies of the Act it will be recommended that the Respondent be orderedto cease and desist from infringing in any manner upon the rights guaranteed by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.United Packinghouse Workers of America, CIO, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating with regard to the hire and tenure of employment of Robert L Owensbeginning August 17, 1951, thereby discouraging membership in the above-named labor organi-zation, the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act3.By inquiring whether employees had been approached by the Union, inquiring as to theidentity of the union representative, declaring that an effort was being made to determine theidentityof the instigator of the Union, inquiring of employees as to their union interest,sympathy, or activities, inquiring of employees as to their knowledge of the Union's activities,threatening a reduction in working hours when the Union came in, andengaging indisc rimina-tion and thus interfering with, restraining, and coercing its employees in exercising the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication ]APPENDIXNOTICE TO ALL EMPLOYEESPgrsuant to the recommendations of a TrialExaminerof the National Labor Relations Boardin order to effectuate the policies of the National Labor Relations Act, we hereby notify ouremployees that:WE WILL NOT discourage membership in or activities on behalf of the United Pack-inghouseWorkers Of America, CIO, or in any other labor organization, by dis-criminating in regard to the hire or tenure of employment or any term or condition ofemployment.WE WILL NOT inquire of our employees whether they have been approached by theunion, inquire of our employees as to the identity of a union representative, declare to ouremployees that an effort was being made to determine the identity of the instigator of theunion, inquire of our employees as to their union interest, sympathies, or activities, in-quire of our employees as to their knowledge of the union's activities, or threaten ouremployees with a reduction in working hours in the event of union organization.WE WILL NOT in any other manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, to join orassisttheUnitedPackinghouseWorkersOf America, CIO, or any other labororganization, to bargain collectively through representatives of their own choosing, to en-gage inconcerted activities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section (a) (3) of the Act CONTINENTAL BAKING COMPANY99WE WILL offerRobert L. Owens immediate and full reinstatement to his former orsubstantiallysimilar positionwithoutprejudice to his seniority or other rights andprivileges and make him whole for any loss of pay suffered as a result of discriminationagainst him.ARMOUR AND COMPANY,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.CONTINENTAL BAKING COMPANYandELBERT A. MARTINand FRANK H. SCHAFLER. Cases Nos. 14-CA-716 and14-CA-718. April 15, 1953DECISION AND ORDEROn December 15, 1952, Trial Examiner Bertram G. Eadieissued his Intermediate Report in the above-entitled proceed-ing, finding that Respondent had engagedin and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. Thereafter, Respondent filed exceptions to the Inter-mediate Report.The Board' has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.' The Board has consideredthe Intermediate Report, the exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions, and1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].(Respondent excepts to the admission by the Trial Examiner of evidence relating to thejoining of Local 535, United Construction Workers, by Martin and Schafler, the alleged dis-criminatory dischargees herein, and of evidence relating to their expulsion from LocalNo. 6. International Brotherhood of Firemen, Oilers, Maintenance Men and Helpers, AFL,and from Local No. 4, Bakery & Confectionery Workers International Union of America,AFL, respectively. For reasons appearing below, we find no merit in this exception.The Trial Examiner reserved his ruling as to whether to admit in evidence GeneralCounsel's Exhibits Nos. 8 and 9, which were letters from Bakers Local 4 to Schafler noti-fying him, first, of his trial before the Union's executive board, and second, of his expulsionby vote of the membership. No ruling admitting or rejecting this evidence was ever madeby the Trial Examiner. We find the letters to be relevant and proper evidence of union ac-tivity, and hereby admit them.104 NLRB No. 17.